Citation Nr: 0523313
Decision Date: 08/24/05	Archive Date: 11/10/05

Citation Nr: 0523313	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  02 14-165	)	DATE AUG 24 2005
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for prostate cancer due to 
exposure to herbicide agents (i.e., Agent Orange).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1960 to 
March 1963.


VACATUR

This appeal to the Board of Veterans' Appeals (Board) arises 
from December 2001 and February 2002 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
for service connection for prostate cancer due to herbicide 
agents (i.e., the dioxin in Agent Orange).

In February 2004, after advancing the case on the docket, the 
Board remanded the claim to the RO for further development 
and consideration.  Specifically, the Board directed the RO 
to obtain a complete copy of the veteran's personnel file, to 
request a medical opinion from one of his treating 
physicians, and to ensure compliance with the Veterans Claims 
Assistance Act (VCAA).  Upon completion of these directives, 
in January 2005, the Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) continuing the 
denial of the claim and returned the case to the Board for 
further appellate review.

In March 2004, the veteran, through his representative, 
waived his right to initial consideration of additional 
evidence by the agency of original jurisdiction 
(i.e., the RO).  See 38 C.F.R. § 20.1304(c) (2004).

The Board issued a decision on June 3, 2005, denying the 
veteran's claim for service connection for prostate cancer.  
In April 2005, however, so prior to the Board issuing that 
decision, the AMC had received three additional letters 
dated in February 2005 from the veteran's attending 
physicians.  And unfortunately, two of those letters - from 
Drs. Malloy and Moro, were not considered in the Board's June 
2005 decision since they were not actually in the file.

But VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the Board's own motion, 
due to a denial of due process.  
38 C.F.R. § 20.904(a) (2004).  In the present case, the Board 
issued the June 2005 decision without the benefit of the 
letters from Drs. Malloy and Moro.  Consequently, since those 
letters bear directly on the resolution of the issue 
in question, they must be considered in another decision to 
afford the veteran the full process to which he is entitled.


ORDER

Accordingly, the June 3, 2005, decision of the Board is 
hereby vacated



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 0515161	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  02 14-165	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for prostate cancer due to 
exposure to herbicide agents (i.e., Agent Orange).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1960 to 
March 1963.

This case comes to the Board of Veterans' Appeals (Board) 
from December 2001 and February 2002 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
for service connection for prostate cancer due to exposure to 
herbicide agents (i.e., Agent Orange).  He filed a timely 
appeal.

In February 2004, after advancing the case on the docket, the 
Board remanded the claim to the RO for further development 
and consideration.  Specifically, the Board directed the RO 
to obtain a complete copy of the veteran's personnel file, to 
request a medical opinion from one of his treating 
physicians, and to ensure compliance with the Veterans Claims 
Assistance Act (VCAA).  Upon completion of these directives, 
in January 2005, the Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) continuing the 
denial of the claim and returned the case to the Board for 
further appellate review.

In March 2004, the veteran, through his representative, 
waived his right to initial consideration of additional 
evidence by the agency of original jurisdiction (AOJ) (i.e., 
the RO).


FINDING OF FACT

There is no persuasive evidence suggesting the veteran's 
prostate cancer either originated in service or is otherwise 
causally related to his military service, including to 
exposure to herbicides such as the dioxin in Agent Orange.




CONCLUSION OF LAW

The veteran's prostate cancer was not incurred or aggravated 
during service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Here, a March 2002 letter provided the veteran with notice of 
the evidence needed to support his claim that was not on 
record at the time of the letter, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  That letter satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but it did not include the specific language of 
the "fourth element" outlined above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the March 2002 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.  
Bare in mind he more recently received an additional letter 
in February 2004, as a result of the Board's February 2004 
remand, specifically to comply with the VCAA.  And this 
letter included mention of the "fourth element" in 
question, as the Board expressly had directed in its remand.  
The letter requested that he provide or identify any evidence 
supporting his claim and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004);  see also Mayfield v. 
Nicholson, 2005 WL 957317, at *17 (Vet. App. Apr. 14, 2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  

Regarding the timing of the notice, the March 2002 and 
February 2004 VCAA letters were issued after the initial RO 
adjudications in December 2001 and February 2002.  Therefore, 
they did not comply with the requirement that notice must 
precede the initial RO adjudication.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. 
at 120.  However, the more recent February 2004 letter 
provided the veteran with ample opportunity to respond before 
VA readjudicated his claim and issued the SSOC in January 
2005 addressing any additional evidence that had been 
received since the December 2001 and February 2002 decisions 
in question and the August 2002 statement of the case (SOC).

In response to the VCAA letter, the veteran submitted 
additional medical evidence outlining his treatment for 
prostate cancer.  He also provided authorizations for VA to 
obtain medical records from private treatment sources.  
Although the RO did not attempt to obtain these private 
treatment records, the Board finds that this was not 
prejudicial error.  As will be explained later in this 
decision, it is conceded that he has prostate cancer, so 
obtaining additional treatment records to prove this 
is unnecessary.  The only issue currently in dispute is 
whether he was, in fact, exposed to herbicides during service 
- as he alleges.  Consequently, since his current treatment 
records cannot provide evidence relating to this purported 
exposure in service, many years ago, a remand to obtain these 
records would only unnecessarily delay a decision in this 
appeal.

In addition, the veteran and his representative have not 
indicated he has any additional relevant evidence to submit 
or which needs to be obtained that pertains to the purported 
exposure to herbicide agents.  Under these circumstances, and 
given the Board's February 2004 remand for VCAA compliance, 
the Board finds that he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA" and thus "essentially cured the error in 
the timing of notice".  Mayfield v. Nicholson, 19 Vet. App. 
at  No. 02-1077, slip op. at 32, 2005 WL957317, at *22 (Apr. 
14, 2005) (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure the error in the 
timing of notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini, 18 Vet. App. at 122-24).

Furthermore, the February 2004 letter informed the veteran 
that he could take up to one year to respond without 
jeopardizing the potential effective date for compensation - 
should, in fact, his claim be granted.  So this was 
consistent with the one-year statutory period provided in 
38 U.S.C.A. § 5301(a).

In this case, the RO obtained the veteran's service medical 
records (SMRs), and certain private medical records were also 
submitted.  Drs. D.P., T.M., and F.M. provided information 
and medical opinions relating to his prostate cancer and its 
etiology.  Over 1 year has passed since the February 2004 
VCAA letter, and he has not indicated he has any additional 
relevant information or evidence to submit, or which needs to 
be obtained that relates to his alleged herbicide exposure.  
Furthermore, although offered, he declined his opportunity 
for a hearing to provide oral testimony in support of the 
claim.  38 C.F.R. § 20.700(a) (2004).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.




Factual Background

The veteran's SMRs are negative for any indication of 
prostate cancer.

The veteran's personnel records indicate he was at Fort 
Jackson from March 1960 to June 1960, at Ft. Leonard Wood 
from June 1960 to August 1960, and at Ft. Bragg from August 
1960 to March 1963.  His DD Form 214 indicates he was a 
Construction Machine Operator for Company (Co) B, 92nd 
Engineer (Engr) Battalion (Bn).  He was assigned special duty 
from April 1962 to October 1962 as a full-time lifeguard.  

Private medical records indicate the veteran was diagnosed 
with prostate cancer in April 2001.  He underwent a 
prostatectomy in June 2001.  He has had difficulties with 
incontinence and has had several surgeries to correct the 
problem.

In August 2001, in support of his claim for service 
connection, the veteran stated that he worked with, moved, 
and transported herbicide agents at Ft. Bragg (see VA Form 
21-4138 dated August 2001).  In a December 2001 letter, he 
further stated that he was required to load transport planes 
at Pope Air Force Base (AFB) with supplies to be delivered to 
Vietnam.  He also said that he was ordered to Seymour Johnson 
AFB to remove the remains of a plane that had crashed 
returning from Vietnam.

A December 2001 letter from Dr. F.M. states that "[the 
veteran] being exposed to wartime herbicides makes him as 
prone to the same side effects as anyone else that was 
exposed to the herbicides, state side or abroad."  A January 
2002 letter from Dr. D.P. reiterates this opinion.

VA sent Drs. F.M. and D.P. letters asking them to provide 
additional information relating to the veteran's exposure to 
herbicides during service.  In April 2002, Dr. F.M. 
responded, stating that the veteran had told him that he was 
exposed and he did not have any first-hand knowledge of such 
exposure.  In March 2004, Dr. D.P. responded that he also did 
not have any first-hand knowledge of exposure.

A December 2003 letter from Dr. D.P. to Drs. F.M. and T.M. 
indicates the veteran had a 15-year history of smoking.  He 
had quit smoking in 1976.  He also had a history of a father 
with prostate cancer.

A February 2005 letter from Dr. D.P. outlines the veteran's 
history of prostate cancer and explains the difficulty he has 
had with incontinence.  He has had 5 surgeries to try to 
correct the problem.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  This requires a finding that there is a current 
disability that has a relationship with an injury or disease 
or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
and Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
However, it need not be shown that the disability was 
present or diagnosed during service but only that there is a 
nexus between the current condition and military service, 
even if first diagnosed after service, on the basis of all 
the evidence, including pertinent service medical records.  
This can be shown by establishing that the disability 
resulted from personal injury or disease incurred in the 
line of duty.  38 C.F.R. § 3.303(d) (2004); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  

The diseases listed under §3.309(e), which include prostate 
cancer, will be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  

In order to be service-connected under 38 C.F.R. § 3.309(e), 
the listed diseases shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
choracne of other acneform disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

In January 2003, the Assistant Secretary of Defense for the 
United States Department of Defense (DOD) provided VA with 
information relating to the use of herbicide agents outside 
of Vietnam.  DOD provided a list of known herbicide use and 
possible exposure after reviewing records from the United 
States Army Center for Unit Records Research (USACURR), and 
obtaining information from the U.S. Air Force and Navy.  The 
veteran's duty assignments, including Ft. Bragg, Seymour 
Johnson AFB, and Pope AFB, are not included on this list.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

The medical evidence of record confirms the veteran has been 
diagnosed with prostate cancer, and he has had to undergo 
several surgeries as a consequence.  He contends that his 
prostate cancer is a result of having been exposed to 
herbicides during his service in the military.  He explains 
that he had to load transport planes bound for Vietnam and 
that he was involved with cleaning up a plane at Seymour 
Johnson AFB.  The record, however, is completely unremarkable 
for any incidents of exposure and the information provided by 
DOD does not indicate any incidents of exposure at Ft. Bragg 
or at Seymour Johnson AFB.  Because he did not serve in the 
Republic of Vietnam, and because there are no documented 
reports of exposure to herbicide agents at his duty 
assignments (outside of Vietnam), he is not entitled to 
presumptive service connection.

The veteran, however, may still be entitled to service 
connection on a direct basis if he can establish a nexus or 
link between his prostate cancer and his military service.  
Cf. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) 
("Proof of direct service connection thus entails proof that 
exposure during service caused the malady that appears many 
years later.").  To do so, though, he has the burden of 
proving he was exposed to herbicide agents during his 
service.  Unfortunately, he has failed to provide such 
evidence.

The veteran's SMRs are negative for any report of exposure or 
complaint of contamination.  Also, he has not described any 
specific incidents involving direct exposure - whether due to 
spraying or to leaking containers.  His personnel records do 
not show that he handled or was exposed to any herbicide 
agents.  

Medical opinions obtained from the veteran's treating 
physicians admittedly were based on his own self-reported 
history of herbicide exposure, without any objective 
confirmation of such exposure.  See, e.g., Reonal v. Brown, 5 
Vet. App. 458 (1993) (a diagnosis is only as good and 
credible as the history on which it is predicated).  These 
opinions linking his prostate cancer to herbicide exposure 
are pure conjecture without actual evidence of exposure.  
Furthermore, his medical history includes other possible 
causes for his cancer than herbicide exposure - a 15-year 
history of smoking and, more importantly, a father with 
prostate cancer, so heredity.

For these reasons, the claim for service connection for 
prostate cancer due to herbicide exposure must be denied 
because the preponderance of the evidence is unfavorable, 
meaning the benefit-of-the-doubt doctrine does not apply.  
38 C.F.R. § 3.102 (2004); see also Alemany v. Brown, 9 Vet. 
App. at 519; Gilbert v. Derwinski, 1 Vet. App. at 57.


ORDER

The claim for service connection for prostate cancer due to 
herbicide exposure is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs




 
 
 
 

